Citation Nr: 0431077	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to April 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 RO decision that denied the 
veteran's claim for a TDIU. The RO received a timely notice 
of disagreement in August 2003.  The veteran was furnished a 
statement of the case in September 2003.  The RO received the 
veteran's timely substantive appeal in October 2003. 

In November 2003, the veteran and his wife testified during a 
hearing before RO personnel; a transcript of that hearing is 
of record. 

Also in November 2003, a Deputy Vice Chairman of the Board 
granted the veteran's motion to advance his case on the 
Board's docket, pursuant to 38 U.S.C.A. § 710-7 (West 2002); 
38 C.F.R. § 20.900 (2004).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The veteran has two service-connected disabilities: a 
generalized anxiety disorder, rated as 50 percent disabling; 
and residuals of a duodenal bulb deformity, rated as 10 
percent disabling.  He contends that his service-connected 
disabilities render him unable to work. 

Following a review of the claims file, the Board finds that 
the medical evidence addressing whether the veteran's 
service-connected disabilities render him unemployable is 
both conflicting, and inadequate.  Specifically, a January 
2003 VA examination report reflects that the veteran was 
unemployable due to cognitive deficits.  The source of the 
cognitive deficits, including whether such were due to his 
service-connected generalized anxiety disorder, was not 
indicated.  A December 2003 VA examination report reflects 
the opinion that the veteran was unable to maintain gainful 
employment due to his general physical and cognitive decline, 
and not to his service-connected psychiatric disability.  
Further, an October 2004 opinion from the VA nurse 
practitioner suggests that the veteran's service-connected 
generalized anxiety disorder renders him unable to work.

Given the aforementioned, the Board directs that the veteran 
undergo another VA examination, by a psychiatrist, to obtain 
medical opinion as to whether his is rendered unemployable 
solely as a result of his service-connected disabilities, 
either individually, or in concert.  In rendering such 
opinion, the examiner should specifically address whether it 
is possible to distinguish the symptoms and effects of the 
nonservice-connected cognitive deficits from the service-
connected anxiety disorder.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (holding that if it is not medically possible 
to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the veteran's service-connected condition). 

The veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, will result 
in a denial of the claim for a TDIU, which is a claim for 
increase.  See 38 C.F.R. § 3.655(b) (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.

Prior to arranging for the veteran to undergo examination, it 
is imperative that the RO obtain and associate with the 
claims file all outstanding VA and private medical records.  
In this regard, the Board points out that the record reflects 
that the veteran has received medical treatment from the VA 
medical facility in Altoona, Pennsylvania.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2004).

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims for a 
TDIU.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).  
The RO should specifically request that the veteran provide 
medical authorization to enable it to obtain any outstanding 
records from Dr. R.A.D., a private physician.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for a TDIU.  For the sake of 
efficiency, the RO's adjudication of each claim should 
include consideration of the evidence submitted directly to 
the Board, following the July 2004 certification of the 
appeal to the Board, in October 2004.

Accordingly, and to ensure that all due process requirements 
are met, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:  

1.  The RO should obtain from the 
Altoona, Pennsylvania VAMC all 
outstanding records of psychiatric 
evaluation and/or treatment of the 
veteran, following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain all outstanding medical records 
from Dr. R.A.D.  The RO should also invite 
the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, the RO should 
arrange for the veteran to undergo VA 
examination by a psychiatrist.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.

Based on the examination and a review of 
the record, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that his service-
connected generalized anxiety disorder, 
either alone or in concert with his 
service-connected residuals of a duodenal 
bulb deformity, renders him unable to 
obtain or retain substantially gainful 
employment. 

In rendering the above-requested opinion, 
the examiner should indicate whether it 
is possible to distinguish the symptoms 
and effects of the nonservice-connected 
dementia and cognitive deficits from the 
service-connected anxiety disorder.  The 
examiner should also  comment upon the 
opinions rendered in January and December 
2003 VA examination reports, as well as 
the October 2004 opinion from the VA 
nurse practitioner.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include all that added 
to the record since the July 2004 
certification of the appeal) and legal 
authority.  If the veteran fails to 
report for any scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  
Otherwise, consideration of the TDIU 
claim must specifically include 
discussion of whether the criteria for 
invoking the procedures for assignment of 
a TDIU on an extra-schedular basis are 
met.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

